Citation Nr: 1540170	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date prior to July 14, 2009 for the grant of service connection for peripheral neuropathy of the left upper extremity, status post cold weather injury.

2. Entitlement to an effective date prior to July 14, 2009 for the grant of service connection peripheral neuropathy of the left lower extremity, status post cold weather injury.

3. Entitlement to an effective date prior to July 14, 2009 for the grant of service connection for cutaneous nerve damage of the left cheek, status post cold weather injury.

4. Entitlement to an effective date prior to July 14, 2009 for the grant of service connection for right knee osteoarthritis.

5. Entitlement to an effective date prior to July 14, 2009 for the grant of service connection for paranoid schizophrenia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The April 2010 rating decision, in pertinent part, granted service connection for right knee osteoarthritis, effective July 14, 2009.  The August 2010 rating decision granted service connection for paranoid schizophrenia, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, and cutaneous nerve damage of the left cheek, each effective July 14, 2009.  In June 2015, a central office hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted copies of his service treatment records (STRs) and service personnel records with a waiver of RO review.

The Veteran had also appealed a December 2011 rating decision that implemented a proposed reduction from 10 percent to noncompensable in the disability rating assigned for his service-connected right knee osteoarthritis, but a November 2012 rating decision that accompanied a statement of the case (SOC) restored the rating, and that issue is no longer on appeal.  The Board is aware that the RO issued a supplemental SOC (SSOC) addressing the issue of entitlement to an increased rating for the right knee osteoarthritis, but that issue was not on appeal because the December 2011 rating decision did not address the issue of entitlement to a rating in excess of 10 percent for the right knee disability and the Veteran did not argue he was entitled to an increased rating in his January 2012 notice of disagreement.  The issuance of an SSOC addressing the issue was therefore erroneous, and the Board cannot take jurisdiction of the matter.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80   (1992) (holding that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and does not also contemplate a claim for an increased rating).  Notably, it does not appear the Veteran believed the matter was on appeal because he did not raise issue at the June 2015 Board hearing even after the undersigned listed the issues before the Board.  The Veteran filed a claim for an increased rating for his right knee disability in January 2013, but the matter has not been initially adjudicated by the Agency of Original Jurisdiction (AOJ) because it was erroneously considered on appeal.  The claim is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The issue of entitlement to an effective date prior to July 14, 2009 for the grant of service connection for paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed August 1997 rating decision, in pertinent part, denied service connection for a right knee disability.  New and material evidence was not received within one year of the August 1997 determination.

2. The Veteran's application to reopen his prior claim for a right knee disability was dated July 14, 2009; the RO granted entitlement to service connection for right knee osteoarthritis from that date.

3. The first communication from the Veteran expressing intent to file claims of service connection for peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, and cutaneous nerve damage of the left cheek was received on July 14, 2009.


CONCLUSIONS OF LAW

1. An effective date prior to July 14, 2009, is not warranted for the award of service connection for right knee osteoarthritis.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400(q) (2015).

2. An effective date prior to July 14, 2009, is not warranted for the award of service connection for peripheral neuropathy of the left lower extremity.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

3. An effective date prior to July 14, 2009, is not warranted for the award of service connection for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

4. An effective date prior to July 14, 2009, is not warranted for the award of service connection for cutaneous nerve damage of the left cheek.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability ratings and effective dates for the awards, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any evidence pertinent to the issues of entitlement to earlier effective dates for the grant of service connection for right knee osteoarthritis, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, or cutaneous nerve damage of the left cheek that remains outstanding.  The Board notes multiple sets of documents uploaded in to VA's VBMS electronic data storage system on the same day in October 2014 are illegible or contain illegible portions.  However, it appears the documents are multiple copies of the Veteran's service personnel records and service treatment records (STRs), and a cover page on the most recently uploaded set of documents indicates it was the best copy available.  Accordingly, additional efforts to contain new, better copies of the documents would be fruitless.  Additionally, the Veteran's electronic claims file contains other, legible copies of his personnel records and STRs.  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the June 2015 Board hearing, the undersigned informed the Veteran of the elements necessary to substantiate a claim for an earlier effective date.  His testimony reflects knowledge of the elements necessary to substantiate his claims.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking entitlement to effective dates earlier than July 14, 2009, for the grant of service connection for right knee osteoarthritis, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, and cutaneous nerve damage of the left cheek.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id. at § 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

 An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A February 1982 Physical Evaluation Board report indicates the Veteran was found to be unfit for duty because of a physical disability and noted the diagnosis was schizophrenia.  His STRs show he was transferred to a VA hospital for mental health treatment in February 1982.  

The Veteran filed a claim of service connection for schizophrenia in February 1982.  He filed a separate claim form in November 1982, but noted his disability was "Marcorsepman," which is a short title for the Separation and Retirement Manual.  He requested that VA obtain his VA treatment records; such records show he was referred for mental health treatment.  

A March 1982 VA hospital discharge summary indicates the Veteran was transferred to there from a military base for mental health treatment.  A May 1982 VA medical certificate indicates he complained of epigastric pain.  A May 1982 VA mental hygiene clinic intake screening sheet indicates he was diagnosed with paranoid schizophrenia.  He was noted to not have physical problems or disabilities.  

A March 1983 rating decision denied service connection for a psychiatric disability, to include schizophrenia, based on a finding that it was incurred during a period of prolonged unauthorized absence.  The rating decision noted he did not specify which disability he was seeking benefits for in his claim, but noted a February 1982 Physical Evaluation Board report indicated he was diagnosed with schizophrenia.    

In a July 1984 statement, the Veteran requested information regarding his service connection claim, indicating he had not received any information.  In an August 1984 letter, VA informed him that they had mailed him notification of the denial of service connection for a nervous condition in March 1983.  A copy of the notification letter was noted to be attached.  

The Veteran filed a claim of service connection for a nervous breakdown in November 1986.  A December 1986 letter informed him new and material evidence was required to reopen the previously denied claim of service-connection for a nervous condition. 

An April 1986 VA medical certificate indicates the Veteran reported he was discharged secondary to his nerves.  He also complained of intermittent, vague pain on his left side.  Chronic anxiety was diagnosed.  A December 1987 VA medical certificate indicates the Veteran complained of back and knee pain after stepping in a ditch.  He indicated he had injured his knee in service.  A handwritten note on the certificate indicates he was recommended to apply for service connection.

The Veteran filed a claim for benefits in May 1988.  He again listed his disability as "Marcorsepman."  

A June 1988 letter requested him to identify the disabilities he wished to claim as service-connected.  

In a July 1988 statement, the Veteran indicated he was discharged because of an aggravated nerves condition and severe pain and cramps in the abdominal area.  

In an August 1988 letter, he was requested to provide additional evidence in support of his claim for disability compensation, including dates of treatment in service and statements from acquaintances or treatment providers supporting his claim.

The Veteran filed a claim of service connection for a right knee disability and nervous condition (schizophrenia) on July 31, 1997.

A VA treatment note dated August 1, 1997, indicates the Veteran sought assistance for filing a claim.  He reported he was medically discharged from service, but the note does not indicate what type of claim he intended to file.  The note indicates he was introduced to a VA representative and filed paperwork.  It is not clear if the date took place on August 1 or the day before.  

An August 1997 VA consultation sheet indicates the Veteran injured his right knee in service then again playing football.  He complained of recurrent knee pain. 

An August 1997 rating decision, in pertinent part, denied service connection for a right knee disability based on a finding that he was treated for a right knee injury in service, but that his STRs showed it was an acute and transitory condition that resolved without residuals.  

The Veteran submitted private treatment records relating to mental health care in October 1997, and an October 1997 rating decision found new and material evidence had not received to reopen the previously denied claim of service connection for schizophrenia.  

A May 1998 VA treatment note indicates the Veteran complained of bilateral knee pain.  A June 1998 note indicates he complained of knee pain and reported a history of torn cartilage.  A June 1998 VA orthopedic consultation noted indicates he had a chronic bilateral knee ligament strain.  May 2000 VA treatment notes indicates he complained of right knee pain and reported he had previously injured it in service.  He also reported left-side pain, from his face to his left upper extremity and left lower extremity.  A March 2002 VA social work note indicates he was seeking financial assistance for his schizophrenia.  He reported he was discharged from service because of the schizophrenia.  The social worker noted she referred him to a Veteran Affairs office and advised him to request assistance in filing for compensation related to schizophrenia.

The Veteran filed a claim of service connection for a back disability and "whatever the Marines put me out of the service for" in May 2003.  He noted a DD Form 214 was attached, but it was not.  His DD 214 notes his reason for separation was "physical disability without severance pay."  

A July 2003 VA orthopedic note indicates the Veteran reported he injured his right knee in basic training and was advised he might have a ligament injury.

An unappealed August 2003 rating decision denied service connection for a low back disability and found new and material evidence had not been received to reopen the previously denied claim of service connection for schizophrenia.

The Veteran filed a claim of service connection for a bilateral knee disability, numbness and pain on the entire left side of the body, and schizophrenia on July 14, 2009.

The April 2010 rating decision, in pertinent part, granted service connection for right knee osteoarthritis, effective July 14, 2009.  

The August 2010 rating decision, in pertinent part, granted service connection for peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, and cutaneous nerve damage of the left cheek, effective July 14 2009.  

In an August 2010 notice of disagreement, the Veteran contended he was entitled to an effective date in March 1982 for his newly service-connected disability and for his combined 50 percent rating.  He reported he received VA care for such disabilities upon discharge in March 1982.  He noted he had applied for service connection three separate times prior to July 2009.  

An October 2010 rating decision denied earlier effective dates for the grant of service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, cutaneous nerve damage to the left cheek, and osteoarthritis of the right knee.  

The Veteran indicated he wished to appeal the denial of earlier effective dates in a December 2010 statement.

In a December 2010 statement, the Veteran asserted he was discharged from service with peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, cutaneous nerve damage to left cheek, and osteoarthritis of the right knee and immediately received VA care for the disabilities.  He asserted his VA physician told him his disabilities would be evaluated for compensation within 6 to 8 weeks.

In his December 2012 substantive appeal, the Veteran asserted he had experienced his service-connected disabilities since his discharge from service.  He asserted he was to be evaluated for disability compensation once he was transferred to the VA hospital in February 1982. 

At the June 2015 Board hearing, the Veteran contended he was entitled to earlier effective dates for the grant of service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, cutaneous nerve damage to left cheek, and osteoarthritis of the right knee because he had experienced the disabilities since service.  He asserted he filed a claim of service connection for his knee disability in the 1980s.  

Regarding an earlier effective date for the grant of service connection for right knee osteoarthritis, the RO notified the Veteran of the August 1997 denial of service connection for a right knee disability, and he did not file a notice of disagreement.  In addition, new and material evidence was not received within one year of the notification of the decision.  His VA treatment records show he continued to complain of right knee pain, but such complaints were not material evidence because they did relate to an unestablished fact necessary to substantiate the claim as the denial was based on a finding that his STRs showed he did not incur a chronic knee disability in service.  38 C.F.R. § 3.156.  The August 1997 decision is, therefore, final based on the evidence then of record and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  See 38 U.S.C.A. §§ 5109A , 7105; see also Rudd v. Nicholson, 20 Vet. App. 296   (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not alleged CUE in the August 1997 rating decision, and there is no legal authority for the Board to otherwise set aside the finality of that decision.  As discussed earlier, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The April 2010 rating decision granted service connection for right knee osteoarthritis, effective July 14, 2009, the date the Veteran filed his claim to reopen.  There is no evidence that the Veteran attempted to reopen his right knee disability claim prior to that date.  As noted, he filed a claim of service connection for "whatever the Marine put me out of the service for" in May 2003, but his service records show he was found to be unfit for service to his diagnosed schizophrenia, not a right knee disability.  Accordingly, the May 2003 claim cannot be construed as a claim for service connection for a right knee disability because informal claims must identify the benefit sought and the Veteran did not indicate he was seeking service connection for a right knee disability.  He did not file any other correspondence that can be construed as a formal or informal application for service connection for a right knee disability between August 1997 and July 14, 2009.  Because the Veteran did not file a claim to reopen prior to July 14, 2009, VA is precluded, as a matter of law, from granting an effective date prior to July 14, 2009, for service connection for a right knee disability.  

Because the Veteran did not file formal or informal applications for service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, and cutaneous nerve damage to left cheek prior to July 14, 2009, VA is precluded, as a matter of law, from granting effective dates prior to then for the grant of service connection for such disabilities.  For the same reasoning outlined above, the Veteran's May 2003 claim cannot be construed as a claim for service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, or cutaneous nerve damage to left cheek.  As described, the Veteran's service records show he was discharged for his diagnosed schizophrenia, not peripheral neuropathy or nerve damage to his cheek.  Accordingly, he did not identify service connection for such disabilities as a benefit sought in the May 2003 claims.  Therefore, the claims for earlier effective dates for the grants of service connection must be denied because the RO has already assigned the earliest possible effective date provided by law. 

The Board recognizes the Veteran's assertions that he received treatment for his right knee and pain and numbness on the left side since service.  However, records of such treatment do not qualify as informal claims for service connection, as they does not identify entitlement to service connection for right knee osteoarthritis, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, or cutaneous nerve damage of the left cheek as a benefit being sought.  The Board notes the August 1, 1997 VA treatment that indicates the Veteran was seeking to file a VA compensation claim appears to refer to the claim that was date-stamped as received on July 31, 1997 and, furthermore, does not indicate he was seeking service connection for any specific disability.  Accordingly, it cannot be construed as informal claim for service connection.  See Lalonde, 12 Vet. App. at 382 (holding the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA).  

In analyzing this matter with an eye to identifying a legal basis for assignment of earlier effective dates, the Board notes the Veteran filed claims of service connection for unspecified disabilities, "Marcorsepman," in November 1982 and May 1988.  In the 1982 claim, he requested VA to obtain his VA treatments records, and they showed he was referred there for mental health treatment.  The RO construed the claim as a claim for schizophrenia and denied service connection in a March 1983 rating decision.  The Veteran did not file a notice of disagreement or indicate VA had failed to adjudicate service connection for any other disability he was claiming, even after receiving a second notification of the decision in August 1984.  After the Veteran filed the May 1988 claim, he identified the disabilities he was claiming service connection for as a nerves condition, a term he used to refer to his mental disability, and pain and cramps in the abdominal area.  He did not respond to an August 1988 request for additional information.  The Board acknowledges the Veteran filed the May 1988 claim shortly after he complained of knee pain and a VA treatment provider recommended he seek VA compensation, but he specifically referred to mental and abdominal disabilities when requested to identify his claimed disabilities.  As such, the Board finds the Veteran's November 1982 and May 1988 claims were not informal applications for service connection for right knee osteoarthritis, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, or cutaneous nerve damage of the left cheek as they did not identify such as the benefits sought.  Regardless, the record does not show a response was received within one year of the August 1988 request for additional information.  As such, the May 1988 claim was abandoned.  See 38 C.F.R. § 3.158(a); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  Once a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights, and no further action is required by the RO until a new claim is received.  Id.  More recently the U.S. Court of Appeals for Veterans Claims (Court) has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  Accordingly, even if the May 1988 claim could be construed as an unadjudicated claim of service connection for right knee osteoarthritis, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, or cutaneous nerve damage of the left cheek, it would not warrant an earlier effective date.  

Moreover, the Board notes that even if it could be argued that the Veteran's November 1982 and/or May 1988 claim was a claim for service connection for a right knee disability, as the Veteran seemed to argue during the June 2015 Board hearing, any previous pending claim for service connection for such a disability that had not been finally adjudicated was terminated by the August 1997 rating decision that denied service connection for a right knee disability.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) (finding the pending status of a claim is terminated with a later adjudication of an identical claim); see also Cogburn v. Shinseki, 24 Vet. App. 205 (2010) (specifying that "whether a claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related" is a factor for consideration of whether the implicit denial doctrine was applicable).

Based on the foregoing, the claims for earlier effective dates for the grant of service connection for right knee osteoarthritis, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity, and cutaneous nerve damage of the left cheek must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

Entitlement to an effective date earlier than July 14, 2009, for the grant of service connection for right knee osteoarthritis is denied.

Entitlement to an effective date earlier than July 14, 2009, for the grant of service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an effective date earlier than July 14, 2009, for the grant of service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an effective date earlier than July 14, 2009, for the grant of service connection cutaneous nerve damage of the left cheek is denied.


REMAND

At the June 2015 Board hearing, the Veteran asserted there was clear and unmistakable error (CUE) in a March 1983 rating decision in that it denied service connection for a mental disability, to include schizophrenia, based on a finding that it was incurred during a prolong period of unauthorized absence even though he was found to be insane at the time of the unauthorized absence.  His CUE claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  The issue of CUE in the March 1983 rating decision is inextricably intertwined with the issue of entitlement to an effective date prior to July 14, 2009 for the grant of service connection for paranoid schizophrenia, and consideration of the matter must be deferred pending resolution of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1. Please adjudicate the claim of whether there was CUE in the March 1983 rating decision that denied service connection for a mental disability, to include schizophrenia.  

2. After the action requested in paragraph 1 is complete, and after undertaking any other development deemed appropriate, readjudicate the issue of entitlement to an effective date prior to July 14, 2009 for the grant of service connection for paranoid schizophrenia.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 

United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


